Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2002

Stafford v. EI DuPont de Nemours
Precedential or Non-Precedential:

Docket 1-1289




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Stafford v. EI DuPont de Nemours" (2002). 2002 Decisions. Paper 34.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/34


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                          No. 01-1289
                          ____________

          STEVEN C. STAFFORD,
                                                  Appellant
                                                  v.
          EI DUPONT DE NEMOURS, Plan Administrator;
                                                  Appellee
          HOSPITAL AND MEDICAL-SURGICAL PLAN; DENTAL
          ASSISTANCE PLAN; NONCONTRIBUTORY GROUP LIFE
          INSURANCE PLAN; CONTRIBUTORY GROUP LIFE INSURANCE
          PLAN; TOTAL AND PERMANENT DISABILITY INCOME PLAN;
          SHORT TERM DISABILITY PLAN
                          ____________

          Appeal from the United States District Court
                  For the District of Delaware
                     D.C. No.: 98-cv-00086
         District Judge: Honorable Roderick R. McKelvie
                          ____________

   Submitted Under Third Circuit LAR 34.1(a) January 18, 2002

Before: SCIRICA, ROSENN, Circuit Judge, and KANE, District Judge.

                  (Filed: January 24, 2002)
                         ___________

                       MEMORANDUM OPINION
                          ____________


ROSENN, Circuit Judge.
     Steven Stafford (Stafford) was employed by E.I. Du Pont De Nemours
and
Company (Du Pont) from January 1984 through September 1993. Stafford sued
in the
United States District Court for the District of Delaware under the
Employee Retirement
Income Security Act (ERISA)   502(a)(1)(B), 29 U.S.C.   1132(a)(1)(B) and
ERISA
502(a)(3), 29 U.S.C.   1132(a)(3), alleging that Du Pont denied him
disability benefits
due him under Du Pont's Total and Permanent Disability Income Plan (T&P
plan). The
District Court granted summary judgment in favor of Du Pont. Stafford
timely appealed.
We affirm.
                                I.
     Because the parties are fully familiar with the facts, we briefly
summarize only the
most pertinent. Since we are reviewing a grant of summary judgment, we
view those
facts in the light most favorable to Stafford. Pa. Coal Ass'n v. Babbitt,
63 F.3d 231, 236
(3d Cir. 1995).
     Du Pont terminated Stafford's employment in September 1993. In July
1994,
Stafford submitted an application for T&P plan benefits. Generally, an
employee is
eligible for Du Pont's T&P plan benefits if that person is, while a Du
Pont employee,
"totally disabled by injuries or disease and presumably will be totally
and permanently
prevented from pursuing any gainful occupation." In support of his
application, Stafford
submitted medical records revealing that he suffered from hypertension
(i.e., high blood
pressure) which was being treated by medication. Nothing in the July 1994
application
suggested that Stafford had been disabled in September 1993, when he was
terminated.
     Following an extensive review by Du Pont's Board of Benefits and
Pensions
(Board), Du Pont denied Stafford's application and so informed him by a
letter dated
October 13, 1994. The letter informed Stafford that none of the medical
evidence he
provided showed that he "had a total and permanent impairment at the time
of []
termination." The letter also informed Stafford of his "right to appeal
th[e] decision to
the Board" pursuant to a procedure attached to the letter. It further
informed Stafford
that to appeal successfully, he had to provide additional objective
medical evidence of a
total impairment of function. The letter also enumerated some examples of
such
evidence. On October 19, 1994, Stafford requested an appeal to the Board.
     In due course, the Board's secretary wrote Stafford, informing him
that the Board
would review the previously submitted information and inviting him to
submit any
additional information helpful to his application. Stafford submitted no
new information.
In December 1994, the Board denied Stafford's appeal and informed him of
the decision
by letter dated December 27, 1994.
     Approximately two and a half years later, on June 5, 1997, Stafford
informed Du
Pont that the Social Security Administration had determined that he had
been disabled at
the time of his termination in September 1993 and had awarded him Social
Security
disability benefits. Du Pont informed Stafford that a Social Security
disability award
does not ipso facto qualify a person for T&P plan benefits. Du Pont also
advised him to
submit new medical information in support of his claim, which would be
reviewed to
determine if it warranted reopening Stafford's case before the Board.
Stafford submitted
new medical records, but none suggested that he had been permanently
disabled from
working at the time of his termination in September 1993. Therefore, in
January 1998,
Du Pont advised Stafford that it would not reopen his T&P plan
application. On
February 23, 1998, Stafford filed this suit.
                                II.
     We exercise de novo review over the District Court's granting summary
judgment.
Id. Summary judgment is proper when no material facts are in dispute and
judgment can
be entered as a matter of law. Edelman v. Comm'r of Soc. Sec., 83 F.3d
68, 70 (3d Cir.
1996). The applicability of a statute of limitations is a legal question
and is likewise
reviewed de novo. Syed v. Hercules Inc., 214 F.3d 155, 159 n.2 (3d Cir.
2000).
     The District Court had two bases for granting summary judgment.
First, it looked
at Du Pont's rejection of Stafford's original 1994 application. The Court
ruled that there
was a one-year statute of limitations vis-a-vis Stafford's 1994
application, and that
Stafford's challenge was therefore untimely. The Court then separately
looked at Du
Pont's January 1998 rejection of Stafford's attempt to reopen his case,
and ruled that
such denial was not arbitrary and capricious. Stafford, egregiously
misapprehending the
Court's ruling, believes that the District Court relied on the statute of
limitations to reject
both his original 1994 claim and his later attempt to reopen it. Because
the statute of
limitations ruling is the only issue briefed by Stafford, it is the only
issue this Court will
address.
       Stafford first argues that Du Pont did not assert a statute of
limitations defense
until after the formal briefing of the summary judgment motion and that Du
Pont
therefore waived the defense. We first note that affirmative defenses,
which include the
statute of limitations, are not waived if raised at a "pragmatically
sufficient time" with no
prejudice to the plaintiff. Eddy v. VI Water & Power Authority, 256 F.3d
204, 209 (3d
Cir. 2001) (internal quotations omitted). Moreover, "issues tried by the
express or
implied consent of the parties are 'treated in all respects as if they had
been raised in the
pleadings.'" Charpentier v. Godsil, 937 F.2d 859, 864 (3d Cir. 1991)
(quoting Prinz v.
Greate Bay Casino Corp., 705 F.2d 692, 694 (3d Cir. 1983)). Here,
Stafford met Du
Pont's statute of limitations defense head-on in the District Court,
without objection. He
had a full and fair opportunity to present his arguments, and he will not
now be heard to
raise an objection.
     Stafford further appears to argue that since Du Pont's procedure
allows employees
to attempt to reopen their cases, his administrative remedies were never
exhausted and
the statute of limitations has not begun to run. Weldon v. Kraft, Inc.,
896 F.2d 793, 800
(3d Cir. 1990) (noting that federal courts normally will not hear an ERISA
claim until the
plaintiff has exhausted all remedies available under the plan).
Stafford's position defies
all logic. If this Court adopted Stafford's theory, there would never be
repose for an
employer that procedurally allows for the reopening of a case. A decade-
old finding of
non-disability could then be judicially challenged simply by a plaintiff
seeking to reopen
the administrative process. Allowing this would in turn create incentives
for an employer
not to allow any reopening of the administrative process, lest it face a
perpetual risk of
litigation. See generally Martin v. Constr. Laborer's Pension Trust, 947
F.2d 1381,
1386-87 (9th Cir. 1991) (noting that tolling the statute of limitations
under similar
circumstances penalizes employers for giving employees' cases further
consideration).
     ERISA does not demand that an employer allow for reopening of closed
cases. In
providing such a procedure, Du Pont acts benevolently, and we do not
intend to
discourage such benevolence. Stafford's original claim accrued when the
Board denied
his appeal in December 1994. Du Pont's unwillingness to reexamine
Stafford's case in
the event of new medical information in support of his claim has no effect
on the
applicable statute of limitations. The statute of limitations began
running in December
1994, when the Board rejected Stafford's appeal.
     Stafford cites Doe v. Blue Cross & Blue Shield United, 112 F.3d 869
(7th Cir.
1997), as support for tolling the statute of limitations. The citation is
inapposite. Doe
involved a defendant who asked the plaintiff to delay filing a suit in
order to continue
negotiations. Id. at 876-77. Nothing like that occurred here. Du Pont
merely
encouraged Stafford to submit additional information beneficial to his
claim, and
informed him that his claim would be reevaluated if new information came
to light. Du
Pont did nothing expressly or implicitly to discourage Stafford from
timely seeking
judicial redress. Doe is therefore unavailing to Stafford.
     Finally, Stafford cites Epright v. Envtl. Res. Mgmt., Inc. Health &
Welfare Plan,
81 F.3d 335 (3d Cir. 1996), for the proposition that when a letter denying
benefits does
not explain the proper steps for pursuing review of the denial, the plan's
time bar for
review is not triggered. Id. at 342. Of course, if the plan's time bar
is not triggered,
administrative review is not exhausted and the statute of limitations does
not begin to
run. Weldon, 896 F.2d at 800. Here, however, Du Pont provided Stafford
all necessary
information. In the October 13, 1994, letter informing Stafford of the
denial of his claim,
Du Pont also advised him of his right to appeal to the Board, the proper
procedure for
taking such an appeal, and informed him that to successfully appeal, he
had to submit
additional objective medical evidence. Du Pont explained to Stafford the
proper steps
for reviewing its denial of Stafford's application, and thus Epright is of
no benefit to
him.
     Stafford also argues that a three-year statute of limitations is
applicable to his
claim, rather than the one-year statute applied by the District Court.
This case is on all
fours with Syed v. Hercules Inc, 214 F.3d 155 (3d Cir. 2000), which held
that
Delaware's one-year statute is applicable under these circumstances.
Assuming
arguendo that the three-year statute is applicable, Stafford's suit is
still untimely.
Stafford's claim accrued in December 1994. Stafford filed suit on
February 23, 1998,
more than three years later. Thus, under either statute of limitations,
Stafford's efforts to
reopen his 1994 claim is barred.
                              III.
     In summary, Stafford's February 1998 suit was untimely and the
District Court
committed no error in granting summary judgment in favor of Du Pont.
Accordingly, the
District Court's judgment is affirmed. Each side to bear its own costs.
TO THE CLERK:

Please file the foregoing opinion.



                                              /S/ Max Rosenn
                                     Circuit Judge